Citation Nr: 9918441	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-20 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
July 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a September 1998 rating 
decision, in which the RO denied the veteran's increased 
rating claim for PTSD.  The disorder had previously been 
rated as 10 percent disabling, with an effective date from 
January 1997.  The veteran filed an NOD that same month, and 
the RO issued an SOC in October 1998.  The veteran filed a 
substantive appeal in December 1998.  In February 1999, the 
veteran testified before the undersigned Member of the Board 
during a Travel Board hearing at the VARO in Los Angeles.  


REMAND

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based in part on the veteran's assertion that his 
service-connected PTSD is more severe than previously 
evaluated.  See Arms v. West, 12 Vet.App. 188, 200 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

A review of the veteran's claims file reflects that he was 
service connected for PTSD in a December 1997 rating action, 
and awarded a 10 percent disability rating.  Thereafter, in 
July 1998, the veteran filed an increased rating claim for 
his disability, asserting that his PTSD had increased in 
severity.  Thereafter, the RO received treatment records from 
the VA Medical Center (VAMC) at Long Beach, dated in August 
1998 and September 1998.  These records documented the 
veteran's undergoing substance abuse group counseling 
associated with treatment for alcohol dependence.  The RO 
also received statements from both the veteran and his ex-
wife, which noted the veteran's struggles with nightmares, 
intrusive thoughts, and sleep disturbance, described as a 
result of his experiences in Vietnam.  

In February 1999, the veteran testified during a Travel Board 
Hearing at the VARO in Los Angeles.  He again noted his 
problems with recurrent nightmares, intrusive thoughts, and 
sleep disturbance, and also reported on problems with anger 
control and the effect this had on his ability to maintain 
employment.  In addition to his testimony, the veteran 
submitted VAMC Long Beach treatment records, dated from 
August 1998 to February 1999, which reflected his continued 
participation in substance abuse group counseling.  In 
particular, a record dated in October 1998 noted the 
veteran's complaints of increased nightmares with his 
sobriety.  He was also noted to be suffering from an alcohol 
induced mood disorder.  

The Board notes that the most recent PTSD related VA 
examination is dated in August 1997, that being prior to the 
veteran's claim for an increased rating.  When a claim for an 
increased rating is requested, a determination must be made 
as to whether the claimant meets the appropriate schedular 
criteria, which are found for PTSD under 38 C.F.R. § 4.130, 
DC 9411 (1998).  These determinations necessarily require 
medical evaluation and judgment as to the extent of the 
disability.

The available evidence, in the form of treatment records from 
the VAMC Long Beach, do not address the severity of the 
veteran's PTSD or the effect it has on his ability to sustain 
gainful employment.  Furthermore, as noted above, the veteran 
has been diagnosed with an alcohol induced mood disorder and, 
given the overlapping symptomatology between various 
psychiatric disorders, the Board believes it important that a 
determination be made as to what degree the veteran suffers 
from PTSD alone, and what symptoms are the result of any 
other non-service-connected psychiatric disability.  
Therefore, before the Board reaches a final decision with 
respect to the veteran's claim, we believe he should be 
afforded a current VA medical examination to assess the level 
of disability with respect to his PTSD.  In so ordering, the 
Board notes that the RO should expressly notify the veteran 
of the provisions of 38 C.F.R. § 3.655 (1998), and advise him 
that his failure to report for a VA examination, without good 
cause, will result in denial of his claim.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
claim for an increased rating for PTSD is REMANDED to the RO 
for the following action:  

1. The RO should obtain the names and 
addresses of all medical care 
providers (VA or non-VA), if any, who 
have treated the veteran for his PTSD 
since February 1999.  The RO should 
request that the veteran furnish 
signed authorizations for release to 
the VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment 
records and any additional VA medical 
records not already on file, which may 
exist, and incorporate them into the 
claims folder.  

2. The RO should then schedule the 
veteran for a psychiatric examination 
to evaluate the current level of 
disability of his service-connected 
PTSD.  All indicated tests should be 
accomplished.  The claims folder and a 
copy of this Remand must be made 
available to and be reviewed by the 
examiner prior to the examination.  
The examiner's report should fully set 
forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  In particular, the 
examiner should note the level of 
psychiatric impairment, social 
impairment, and occupational 
impairment resulting from the 
veteran's PTSD.  Furthermore, the 
examiner should also discuss the 
veteran's alcohol dependence and any 
other psychiatric disorders from which 
he suffers, and whether or not they 
are related to the PTSD; and if not, 
the degree to which they affect the 
veteran's level of functioning as 
compared to his service-connected 
PTSD.  All opinions expressed should 
be supported by reference to pertinent 
evidence.  

3. On completion of the development of 
the record requested by the Board, and 
any other development deemed 
appropriate by the RO, the RO should 
again consider the veteran's claim.  
If action taken on the merits of the 
claim remains adverse to the veteran, 
he should be furnished a Supplemental 
SOC concerning all evidence added to 
the record since the October 1998 SOC, 
and he should be given an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
in order.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law. No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





